



Exhibit 10.10


WHOLE FOODS MARKET
2009 STOCK INCENTIVE PLAN


RESTRICTED SHARE AWARD AGREEMENT


RECITALS


A.    Whole Foods Market, Inc. (the “Company”) has adopted the Whole Foods
Market 2009 Stock Incentive Plan (the “Plan”) for the purpose of attracting and
retaining the services of selected Team Members, Directors, and Consultants who
contribute to the Company’s success by their ability, ingenuity, and industry
and enabling such individuals to participate in the long-term success and growth
of the Company by giving them a proprietary interest in the Company through the
grant of certain equity-based Awards.
B.    Pursuant to Section 3.2 of the Plan, the Compensation Committee of the
Board of Directors (the “Committee”), in its capacity as Plan Administrator of
the Plan, is authorized, in its sole and absolute discretion, to determine those
Team Members, Directors and Consultants to whom Awards will be granted under the
Plan.
C.    Grantee is expected to render substantial future services to the Company,
and this Restricted Share Award Agreement (this “Agreement”) is executed
pursuant to, and is intended to carry out the purposes of, the Plan.
D.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the Plan.
NOW, THEREFORE, it is hereby agreed as follows:
1.Award of Restricted Shares. The Company hereby grants to Grantee an Award of
Restricted Shares. Restricted Shares are shares of Common Stock of the Company
that are subject to restrictions, as set forth in this Agreement, until vested.


Grantee:     
Award Date:     
Number of Restricted Shares under Award:
  
Restrictions on Shares. Except as otherwise provided in the Plan and this
Agreement, the restrictions on the Grantee’s unvested Restricted Shares are that
the Shares shall be subject to forfeiture by the Grantee if the Grantee ceases
to provide continuous service to the Company prior to the Vesting Date, except
as specifically set forth below.
Vesting: The Restricted Shares shall vest, and the restrictions on such Shares
shall lapse, in accordance with the following schedule:
25% of the original grant shall vest on the first anniversary of the Date of
Grant, rounded up to the nearest whole share;
25% of the original grant shall vest on the second anniversary of the Date of
Grant, rounded up to the nearest whole share;
25% of the original grant shall vest on the third anniversary of the Date of
Grant, rounded up to the nearest whole share;
the remaining shares shall vest on the fourth anniversary of the Date of Grant.



Notwithstanding the foregoing, all unvested Restricted Shares shall vest, and
the restrictions on such Shares shall lapse, immediately upon Disability or
death. Furthermore, notwithstanding the foregoing, in the event that the
Grantee’s employment or service with the Company is terminated for any reason
other than death, Disability, or Cause, and the Company and the Grantee have
entered or do enter into a separation agreement the terms of which provide for
immediate or accelerated vesting of the Restricted Shares, then notwithstanding
such termination of employment or service and notwithstanding the terms of any
such separation agreement, the unvested Restricted Shares, if any, shall not
become





--------------------------------------------------------------------------------





immediately vested or have accelerated vesting but instead shall continue to
vest on the dates and in the amounts set forth above, but only so long as the
Grantee complies with the terms of such separation agreement (including any
restrictive covenants therein). If the Grantee does not comply with the terms of
such separation agreement (including any restrictive covenants therein), the
Restricted Shares shall cease to vest on the first date on which the Committee
makes a determination of such noncompliance.
Shares Issued. The Company shall evidence the issuance of the Restricted Shares
by book-entry registration or issuance of a certificate in the name of Grantee
for the number of Restricted Shares issued pursuant to this Agreement. If
Restricted Shares are evidenced by book-entry registration, the Company shall
notate the restrictions on such Shares until the restrictions thereon have
lapsed. If Restricted Shares are evidenced by certificates, they shall be held
in the custody of the Company (or an escrow agent designated by the Company)
(the “Escrow Holder”) until the restrictions thereon have lapsed and Grantee
shall be required to submit all documents required by the Company or the Plan
Administrator, including, without limitation, a stock power, endorsed in blank,
relating to the Shares covered by this Award. Upon the lapse of the
restrictions, the Escrow Holder shall deliver to Grantee (or his or her personal
representative, estate or heirs, as the case may be) certificates for the vested
Shares.
Stop-Transfer Instructions. Grantee acknowledges that to ensure compliance with
the restrictions imposed by the Plan and this Agreement, the Company may issue
appropriate “stop-transfer” instructions to its transfer agent, if any, and if
the Company transfers its own securities, it may make appropriate notations to
the same effect in its own records.
Refusal to Transfer. Grantee acknowledges that the Company will not be required
to transfer on its books any Shares that have been sold or otherwise transferred
in violation of any of the provisions of the Plan or this Agreement or to treat
as owner of such Shares, or to accord the right to vote or pay dividends to, any
purchaser or other transferee to whom such Shares have been so transferred.
1.Tax Reporting. The Company shall issue to Grantee a Form 1099, or its
equivalent reflecting the amount to be reported by Grantee as compensation
income for the calendar year(s) in which all or any portion of the Restricted
Shares vest or, if applicable, the calendar year with respect to which Grantee
makes a timely Section 83(b) Election with respect to all or a portion of such
Restricted Shares.


2.Compliance with Laws and Regulations. Notwithstanding any other provision of
the Plan or the Agreement to the contrary, the grant, vesting and holding of the
Shares by Grantee is expressly conditioned upon compliance with the Securities
Act and all applicable state securities laws. Grantee agrees to cooperate with
the Company to ensure compliance with such laws.


3.Representations and Warranties of Grantee. Grantee represents and warrants to
the Company that Grantee has received a copy of the Plan and has read and
understands the terms of the Plan and this Agreement, and agrees to be bound by
their terms and conditions. Grantee acknowledges that there may be adverse tax
consequences upon the vesting of Restricted Shares or disposition of the Shares
once vested, and that Grantee should consult a tax advisor prior to such time.


4.Restrictions on Transfer. Grantee may not sell, assign, pledge as security or
otherwise transfer or encumber the unvested Restricted Shares, whether voluntary
or involuntary, and if involuntary, whether by process of law in any civil or
criminal suit, action or proceeding, whether in the nature of an insolvency or
bankruptcy proceeding or otherwise.


5.No Right to Continue Service. Nothing in the Plan or this Agreement shall
confer on Grantee any right to continue in the service of, or relationship with,
the Company, or limit in any way the right of the Company to terminate Grantee’s
service at any time, with or without cause.


6.Tax Consequences. Set forth below is a brief summary as of the Award Date of
some of the federal and state tax consequences of this Award of Restricted
Shares. THIS SUMMARY IS NECESSARILY INCOMPLETE, AND THE TAX LAWS AND REGULATIONS
ARE SUBJECT TO CHANGE. GRANTEE SHOULD CONSULT A TAX ADVISOR BEFORE ACCEPTING
THIS AWARD.


(a)Lapse of Restrictions. Except to the extent a proper election under Code
Section 83(b) has been made, the excess of the Fair Market Value of the Shares
on the date on which the restrictions lapse over the aggregate Purchase Price
paid for the Shares, if any, shall be includible as compensation income (taxable
at ordinary income tax rates) in the Grantee’s taxable income for the calendar
year in which the restrictions lapse. In the event a proper Section 83(b)
election has been made, the Grantee shall include as compensation income in the
Grantee’s taxable income for the calendar year in which the Restricted Shares
were transferred to Grantee an amount equal to the excess of the Fair Market
Value of the





--------------------------------------------------------------------------------





Shares on the date on which the Restricted Shares were transferred over the
aggregate Purchase Price paid for the Shares, if any.


(b)Holding Restricted Shares. There may be a regular federal and state income
tax liability resulting from holding Restricted Shares. Except to the extent a
proper election under Code Section 83(b) has been made, Grantee will be treated
as having received income (taxable at ordinary income tax rates) equal to the
dividends or other income paid with respect to Restricted Shares granted under
this Agreement. In the event a proper Section 83(b) election has been made, or
following the lapse of the restrictions described in this Agreement, the Grantee
shall be treated as having received income (taxable at income tax rates
applicable to dividends) equal to the dividends or other income paid with
respect to Restricted Shares granted under this Agreement.


(c)Disposition of Shares. Any gain realized on disposition of Shares held for
more than twelve (12) months following the Award Date when a Code Section 83(b)
election has been made and more than twelve (12) months following the Vesting
Date when no Code Section 83(b) election has been made will be treated as
long-term capital gain.


7.Privileges of Stock Ownership and Repayment of Dividends. Except as otherwise
provided herein, commencing upon the date the Company transfers Restricted
Shares to Grantee, Grantee shall have all the rights of a shareholder of the
Company with respect to the Restricted Shares represented by share certificates
registered in his name, including the right to vote such Restricted Shares and
receive dividends and other distributions paid or made with respect to such
Restricted Shares. Any dividends payable during the vesting period of this
Agreement will be paid on the same schedule as other dividend payments made to
all shareholders of record. So long as the Restricted Shares are held in escrow
by the Company, dividends will be paid to Grantee’s account of record with the
transfer agent. For any Restricted Shares that are unvested (and not accelerated
or subject to continued vesting, as provided in Section 1 above) at the time
Grantee ceases to provide continuous service to the Company, Grantee will be
required to repay to the Company all prior related dividends on or before the
30th day following such termination of continuous service. For any Restricted
Shares that are subject to continued vesting after the time that Grantee ceases
to provide continuous service to the Company, as provided in Section 1 above,
and that subsequently cease to vest, Grantee will be required to repay to the
Company all prior related dividends on or before the 30th day following the date
on which vesting ceases. To the extent permitted under applicable law, the
Company may offset amounts that the Company owes Grantee at such time by the
amount of such prior related dividends.


8.Interpretation. Any dispute regarding the interpretation of this Agreement
shall be submitted by Grantee or the Company to the Plan Administrator for
review. The resolution of such a dispute by the Plan Administrator shall be
final and binding on the Company and Grantee.


9.Entire Agreement. This Agreement is subject to the terms of the Plan, which is
incorporated herein by reference. This Agreement and the Plan constitute the
entire agreement of the parties and supersede all prior undertakings and
agreements with respect to the subject matter hereof. If any inconsistency
should exist between the nondiscretionary terms and conditions of this Agreement
and the Plan, the Plan shall govern and control.


10.Notices. Any notice required to be given or delivered to the Company under
the terms of this Agreement shall be in writing and addressed to the Corporate
Secretary of the Company at its principal corporate offices. Any notice required
to be given or delivered to Grantee shall be in writing and addressed to Grantee
at the address indicated below or to such other address as such party may
designate in writing from time to time to the Company. All notices shall be
deemed to have been given or delivered upon: (a) personal delivery; (b) five (5)
days after deposit in the United States mail by certified or registered mail
(return receipt requested); (c) one (1) business day after deposit with any
return receipt express courier (prepaid); or (d) one (1) business day after
transmission by facsimile or telecopier.


11.Successors and Assigns. The Company may assign any of its rights or
obligations under this Agreement. This Agreement shall be binding upon and inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement shall be binding upon
Grantee’s transferees.


12.Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Texas without giving effect to its
conflict of law principles. If any provision of this Agreement is determined by
a court of law to be illegal or unenforceable, then such provision will be
enforced to the maximum extent possible and the other provisions will remain
fully effective and enforceable.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed in
duplicate by its duly authorized representative and Grantee has executed this
Agreement in duplicate, effective as of the Award Date.





--------------------------------------------------------------------------------







WHOLE FOODS MARKET, INC.




By:    _______________________________________        
Name:
Title:




GRANTEE




By:    _______________________________________                                                


Address:     


 







